Citation Nr: 0722275	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  05-21 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to a compensable rating for hemorrhoids.

2.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for peripheral neuropathy of the arms and legs, 
and, if so, whether service connection is warranted.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1969 to 
October 1972.  His active duty includes service in Vietnam 
from May 1970 to April 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 RO decision, which, in 
pertinent part, denied a claim for a compensable rating for 
hemorrhoids and reopened and denied a claim for service 
connection for peripheral neuropathy of the arms and legs. 

Regardless of the RO's decision to reopen the peripheral 
neuropathy of the arms and legs claim, the Board is 
nevertheless required to address the issue of reopening to 
determine whether new and material evidence has been 
submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001) (reopening after a prior unappealed RO denial); Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a 
prior Board denial); Wakeford v. Brown, 8 Vet. App. 237 
(1995) (VA failed to comply with its own regulations by 
ignoring the issue of whether any new and material evidence 
had been submitted to reopen the veteran's previously and 
finally denied claims).

The veteran testified before the undersigned at a February 
2007 hearing at the VA Central Office in Washington, D.C.  
The veteran also testified before a Decision Review Officer 
at a March 2006 hearing at the RO.  Transcripts have been 
associated with the file.

Evidence was received at the February 2007 hearing before the 
undersigned, subsequent to the final consideration of the 
claim by the RO.  The veteran has waived RO consideration of 
that evidence.  The Board may consider the appeal.  38 C.F.R. 
§ 20.1304.

FINDINGS OF FACT

1.  The veteran's service-connected hemorrhoids are 
"moderate" in degree, manifested by persistent bleeding 
with no evidence of anemia, fissures, large or thrombotic 
hemorrhoids, or excessive tissue.

2.  A Board decision dated in October 2002, of which the 
veteran was notified the same month, denied the veteran's 
claim for service connection for peripheral neuropathy of the 
arms and legs.

3.  The additional evidence submitted or otherwise obtained 
since the October 2002 Board decision, by itself, or when 
considered with the previous evidence of record, does not 
relate to an unestablished fact necessary to substantiate the 
claim of entitlement to service connection for peripheral 
neuropathy and does not raise a reasonable possibility of 
substantiating this claim.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for hemorrhoids 
are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.114, Diagnostic 
Code 7336 (2006).

2.  The October 2002 Board decision, denying the claim of 
service connection for peripheral neuropathy of the arms and 
legs, is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 
20.1100 (2006).

3.  New and material evidence has not been submitted to 
reopen a claim of entitlement to service connection for 
peripheral neuropathy of the arms and legs; the appeal is 
denied.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act

With respect to the veteran's claim for a compensable rating 
for hemorrhoids and petition to reopen a claim of service 
connection for peripheral neuropathy of the arms and legs, VA 
has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

Prior to initial adjudication of the veteran's claim, a 
letter dated in March 2005 fully satisfied the duty to notify 
provisions for the hemorrhoids claim.  A letter dated in 
December 2004 satisfied the duty to notify provisions for the 
peripheral neuropathy of the arms and legs claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 
187.  The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The December 2004 and March 2005 letters told him to 
provide any relevant evidence in his possession.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim, and must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to service connection.  
In that regard, the Court noted that VA's obligation to 
provide a claimant with notice of what constitutes new and 
material evidence to reopen a service connection claim may be 
affected by the evidence that was of record at the time that 
the prior claim was finally denied.  The Court further stated 
that the VCAA requires, in the context of a claim to reopen, 
the Secretary to look at the bases for the denial in the 
prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.

In this case, in a December 2004 letter, the RO provided Kent 
notice to the veteran that new and material evidence was 
required to reopen his previously denied claim.  The letter 
defined new and material evidence and essentially informed 
him that the basis of the previous denial was that there was 
no evidence establishing that peripheral neuropathy began in 
service or was caused by service.  The Board concludes that 
there was adequate Kent notice. 

Since the RO continued the noncompensable disability rating 
at issue here for the veteran's service-connected 
hemorrhoids, and the Board has concluded that the 
preponderance of the evidence is against assigning a 
compensable rating, there is no question as to an effective 
date to be assigned, and no further notice is needed.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Since the 
Board has concluded that the preponderance of the evidence is 
against the claim for peripheral neuropathy, any questions as 
to the appropriate disability rating or effective date to be 
assigned are rendered moot, and no further notice is needed.  
Id.  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.  The Board notes that the veteran has 
received Social Security Administration (SSA) disability 
benefits for many years.  The veteran has not indicated that 
his SSA records are relevant to the claims.  The Board 
concludes that a remand for his SSA records is not warranted.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2006).

The RO provided the veteran appropriate VA examinations for 
his service connected hemorrhoid disability in 2005 and 
2006.  There is no objective evidence indicating that there 
has been a material change in the severity of the veteran's 
hemorrhoids since he was last examined.  The veteran has not 
reported receiving any recent treatment specifically for this 
condition (other than at VA, which records are in the file), 
and there are no records suggesting an increase in disability 
has occurred since the VA examination findings were made.  
The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  VAOPGCPREC 11-95.  
The 2005 and 2006 VA examination reports are thorough and 
supported by VA outpatient treatment records.   There is no 
rule as to how current an examination must be, and the Board 
concludes the examinations in this case are adequate upon 
which to base a decision.

No VA examination was provided for the veteran's peripheral 
neuropathy of the arms and legs claim.  The Board points out 
that the VCAA expressly provides that nothing in the Act 
"shall be construed to require [VA] to reopen a claim that 
has been disallowed except when new and material evidence is 
presented or secured, as described in section 5108 of this 
title." 38 U.S.C. § 5103A(f).  Because, as explained in more 
detail below, the veteran has not presented new and material 
evidence to reopen his claim, it does not appear that the 
duty to assist provisions of the Act are applicable in the 
instant appeal.

II. Hemorrhoids Rating

The veteran contends that he is entitled to a compensable 
rating for his hemorrhoids.  For the reasons that follow, the 
Board concludes that a compensable rating is not warranted.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  See Rucker v. Brown, 10 
Vet. App. 67, 74 (1997).  He is not, however, competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder because he does not 
have the requisite medical knowledge or training.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Under 38 C.F.R. § 4.114, Diagnostic Code (DC) 7336, a 
noncompensable rating is assigned for mild or moderate 
hemorrhoids.  A 10 percent rating is warranted for 
hemorrhoids that are large or thrombotic, irreducible, with 
excessive redundant tissue, evidencing frequent recurrences.  
A 20 percent evaluation is warranted when there is persistent 
bleeding and secondary anemia, or with fissures.

The veteran has complained of frequent bleeding, three to 
four times per week, with bowel movements for at least the 
last fifteen years.  He also alleges that he has been anemic 
as a result of his bleeding.  

While the Board does not doubt the veteran's report of the 
frequency of bleeding, the Board notes that the veteran is 
not competent to diagnose anemia.  The veteran has been seen 
numerous times at VA facilities for his complaints of rectal 
bleeding and there has been no diagnosis of anemia.  On the 
contrary, an August 2003 test indicated that the veteran did 
not have anemia.  At his March 2005, February and June 2006 
VA examinations in association with this claim, the examiners 
noted that there were no signs of anemia.  The Board finds 
that the preponderance of the evidence shows that the veteran 
does not have anemia, secondary to his hemorrhoids.

The veteran similarly does not have the remaining criteria 
for a compensable rating.  There is no notation of fissure, 
redundant tissue or thrombotic changes.  The veteran had no 
hemorrhoids apparent at his March 2005 VA examination.  At 
his February and June 2006 exams, small internal hemorrhoids 
were noted.  There is no indication of irreducible, large 
hemorrhoids.  The veteran's VA treatment records, which span 
from many years prior to this claim through 2006, are 
similarly devoid of any notation of anemia, fissure, 
redundant tissue, large, thrombosed or irreducible 
hemorrhoids.  The veteran's consistent complaints have been 
frequent bleeding and some discomfort and itching.  The Board 
finds that the veteran's symptoms are more analogous to 
"moderate" hemorrhoids.  The Board concludes that a 
compensable rating is not warranted.  See 38 C.F.R. § 4.114, 
DC 7336.

As such, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).



III. Petition to Reopen

The veteran has brought several prior claims for service 
connection for peripheral neuropathy of the arms and legs.  
The last was adjudicated on the merits by the Board in 
October 2002.  The claim was denied because there was no 
evidence that the disorder was incurred during service or 
manifested within one year of herbicide exposure.  That 
decision is final.  38 U.S.C.A. § 7105.  In this matter, the 
veteran is attempting to reopen his service connection claim.  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period 
of war and certain chronic diseases, such as organic diseases 
of the nervous system, become manifest to a degree of 10 
percent within one year from the date of termination of such 
service, such diseases shall be presumed to have been 
incurred or aggravated in service, even though there is no 
evidence of such diseases during the period of service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).

A disease associated with exposure to certain herbicide 
agents will be presumed to have been incurred in service even 
though there is no evidence of that disease during the period 
of service at issue.  38 U.S.C.A. § 1116(a); 38 C.F.R. §§ 
3.307(a)(6), 3.309(e).  A veteran who served in the Republic 
of Vietnam during the Vietnam era shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 
3.307(a)(6)(iii).

Diseases associated with such exposure include: chloracne or 
other acneform diseases consistent with chloracne; Type 2 
diabetes (also known as Type II diabetes mellitus or adult- 
onset diabetes); Hodgkin's disease; multiple myeloma; non- 
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer; respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea); and soft- 
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

For purposes of the presumption outlined in 38 C.F.R. § 
3.307(a)(6), the term "acute and subacute peripheral 
neuropathy " means transient peripheral neuropathy that 
appears within weeks or months of exposure to an herbicide 
agent and resolves within two years of the date of onset.  38 
C.F.R. § 3.309(e) Note 2.  The Board notes that chronic 
peripheral neuropathy is different than acute and sub-acute 
peripheral neuropathy, and is not included in the list of 
presumptive diseases.  Moreover, VA has specifically 
determined that persistent peripheral neuropathy is not a 
disease associated with exposure to herbicide agents.

Service connection may also be established on a secondary 
basis for disability which is proximately due to, or the 
result of, a service connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2006).  Any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  38 C.F.R. § 3.310(b) (2006); 
Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

Where a claim has been finally decided, VA, before addressing 
that claim anew, must first determine whether new and 
material evidence has been submitted to reopen that claim.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2006).   

Under 38 U.S.C.A. § 5108, VA may reopen a previously and 
finally disallowed claim when "new and material" evidence 
is presented or secured with respect to that claim.  38 
C.F.R. § 3.156(a) defines "new and material evidence." 
"[N]ew evidence" means evidence not previously submitted to 
agency decision makers, and "material evidence" means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  The new and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

When the Board denied service connection it considered the 
veteran's service medical records as well as post-service 
medical evidence from VA and private sources.  The veteran's 
service medical records were negative for a diagnosis or 
indication of peripheral neuropathy, such as extremity pain 
or numbness.  The May 1972 separation examination showed no 
neurologic abnormality.  The Board also considered post-
service records to include a VA examination in December 1972 
which reflected no complaint or finding of neurologic 
abnormality.  Post-service medical evidence dated through 
early 1992 showed no complaint or finding of neurologic 
abnormality.  The records reviewed by the Board reflected 
that there was no diagnosis of peripheral neuropathy until a 
VA hospitalization in June 1992, more than 20 years after the 
veteran's last service in Vietnam.  In addition, the Board 
pointed out that post-service medical evidence established 
several significant orthopedic injuries through the years to 
include a motor vehicle accident in the 1980s. 

The Board also considered various etiological opinions to 
include a February 1993  opinion from J. W., DC, which was to 
the effect that the veteran had permanent nerve damage as a 
result of Agent Orange exposure during the Vietnam War.  The 
Board also considered an August 1993 VA neurology examination 
report which concluded that the veteran's neuropathy of the 
upper and lower extremities was probably secondary to 
previous trauma to the neck and back and to residuals from 
back surgery.  Further, the VA examiner discounted the 
February 1993 opinion of Dr. J.W.

Based on the aforementioned evidence, the Board denied 
service connection for peripheral neuropathy on a presumptive 
basis as due to herbicide exposure, 38 U.S.C.A. § 1116; 38 
C.F.R. §§ 3.307(a)(6), 3.309(e).  Further, the Board 
concluded that the evidence did not show chronic disease in 
service or indication of disease in service with continuity 
of symptoms thereafter. 

Since the October 2002 denial, the veteran has submitted 
additional medical records from the period of 2002 through 
2006.  The VA treatment records include an October 2002 note 
from Dr. L who opined that the veteran's bilateral cervical 
radiculopathy was likely due to his history of trauma.  This 
opinion is largely duplicative of the August 1993 VA 
examination report, discussed above.  In addition, it is not 
material as it does not raise a reasonable possibility of 
substantiating the claim.  It fails to link current 
neuropathy to a disease or injury in service or to a service-
connected disability.  Rather, it links the veteran's 
condition to post-service trauma. 

New evidence also includes a February 2005 VA diabetes 
examination report.  This report reflects that the veteran 
did not have diabetic neuropathy.  This evidence is new as it 
was not of record when the Board rendered its decision in 
October 2002.  It is not material, however.  The opinion, 
which discounts a link between the veteran's service-
connected diabetes mellitus and neuropathy, does not raise a 
reasonable possibility of substantiating the claim.  Ashford 
v. Brown, 10 Vet. App. 120, 123 (1997) (a new etiology theory 
does not constitute a new claim).

Newly received evidence includes the veteran's hearing 
testimony before the Board and RO.  Most recently at his 
February 2007 Board hearing, the veteran asserted that his 
primary contention was that his peripheral neuropathy of the 
arms and legs was secondary to his service-connected diabetes 
mellitus.  Id.  In written statements, submitted during the 
appeal period, he asserted that there was a direct 
relationship between his current peripheral neuropathy and 
service to include herbicide exposure therein.  The veteran 
testified before the undersigned that a Dr. L of the Austin 
VA clinic told him that his neuropathy is related to his 
diabetes.  

First, the Board notes that the veteran is not competent to 
offer an opinion himself.  See Espiritu, supra.  Furthermore, 
the veteran's statement of what the doctor said is not 
probative, because he lacks the medical expertise necessary 
to reliably relay such information.  See Robinette v. Brown, 
8 Vet. App. 69 (1995) ("the connection between the layman's 
account, filtered as it was through a layman's sensibilities, 
of what a doctor purportedly said is simply too attenuated 
and inherently unreliable to constitute 'medical' 
evidence").  In short, his statement of what his doctor told 
him does not constitute new and material evidence.  (Notably, 
a medical report signed by Dr. L is to the effect that the 
veteran's neuropathy is related to trauma, not diabetes.)

All of the remaining evidence for consideration in whether 
the claim should be reopened merely shows the veteran's 
ongoing evaluation and treatment for neuropathy.  This 
evidence does not speak to its etiology.  So even if new, 
this evidence is not material.  See Morton v. Principi, 3 
Vet. App. 508 (1992) (per curiam) (medical records describing 
veteran's current condition are not material to issue of 
service connection and are not sufficient to reopen claim for 
service connection based on new and material evidence.).

Thus, the Board is constrained to deny the claim, as the 
veteran's hearing testimony and records of current treatment, 
etc., do not raise a reasonable possibility of establishing 
his claim.  38 C.F.R. § 3.156.  Furthermore, inasmuch as the 
veteran has not fulfilled his threshold burden of submitting 
new and material evidence to reopen his finally disallowed 
claim, the benefit-of-the-doubt doctrine is inapplicable.  
See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).





ORDER

Entitlement to a compensable rating for hemorrhoids is 
denied.

New and material evidence has not been received to reopen a 
claim of service connection for peripheral neuropathy of the 
arms and legs; the appeal is denied. 



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


